                           United States District Court
                                  EASTERN DISTRICT OF TEXAS
                                     TEXARKANA DIVISION




UNITED STATES OF AMERICA                         §
                                                 §
v.                                               §                5:18-CR-4
                                                 §
ROBERT D. WHITTINGTON, III.                      §


                                   ORDER ADOPTING
                           THE REPORT AND RECOMMENDATION
                        OF THE UNITED STATES MAGISTRATE JUDGE

        The above-styled matter was referred to the Honorable Caroline M. Craven, United States

Magistrate Judge, for administration of a guilty plea under Rule 11 of the Federal Rules of Criminal

Procedure. Judge Craven conducted a hearing on October 4, 2018, in the form and manner

prescribed by Federal Rule of Criminal Procedure 11 and issued a Report and Recommendation

(document #26). Judge Craven recommended that the Court accept Defendant’s guilty plea and

conditionally approve the plea agreement. She further recommended that the Court finally adjudge

Defendant as guilty of Count 1 and Count 2 of the Indictment. Count 1 charges a violation of 18

U.S.C. §941(g), felon in possession of a firearm. Count 2 charges a violation of 18 U.S.C. §941(g),

felon in possession of ammunition. The Court is of the opinion that the Report and Recommendation

should be accepted. It is accordingly ORDERED that the Report and Recommendation of the

United States Magistrate Judge (document #26) is ADOPTED. It is further

        ORDERED that the Defendant’s guilty plea is accepted and approved by the Court. Further,

the plea agreement is conditionally approved by the Court, subject to review of the presentence

report. It is finally

        ORDERED that, pursuant to the Defendant’s plea agreement, the Court finds the Defendant

GUILTY of Count 1 and Count 2 of the Indictment in the above-numbered cause and enters a
JUDGMENT OF GUILTY against the Defendant as to Count 1 and Count 2 of the Indictment.

    SIGNED this 23rd day of October, 2018.



                                                 ____________________________________
                                                 ROBERT W. SCHROEDER III
                                                 UNITED STATES DISTRICT JUDGE




                                             2
